Citation Nr: 1341434	
Decision Date: 12/16/13    Archive Date: 12/31/13

DOCKET NO.  08-39 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, including as secondary to service-connected duodenal ulcer disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fleming, Counsel



INTRODUCTION

The Veteran had active military service from March 1954 to March 1956.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  In that decision, the RO denied the Veteran's petition to reopen a previously denied claim for service connection for a psychiatric disorder, finding that no new and material evidence had been submitted.  

In a May 2012 decision, the Board granted the Veteran's petition to reopen the previously denied claim for service connection and denied the claim on its merits.  In April 2013, the Veteran's representative and VA's Office of General Counsel filed a Joint Motion requesting that the United States Court of Appeals for Veterans Claims (Court) vacate the Board's decision insofar as it denied the Veteran's claim for service connection for an acquired psychiatric disorder.  That same month, the Court granted the Joint Motion and remanded the case to the Board for compliance with its terms. 

In this instance, the Board notes that the Court has held that, although an appellant's claim identified PTSD without more, it cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may reasonably be encompassed by several factors-including the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that VA obtains in support of the claim.  The Court reasoned that an appellant does not file a claim to receive benefits only for a particular diagnosis, but for the affliction (symptoms) his mental condition, however described, causes him.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

Here, the Board notes that although he filed his claim seeking service connection for generalized social phobia specifically, the Veteran's mental disability has been diagnosed, variously, as panic disorder, generalized social phobia, and depressive disorder.  The Board thus concludes that the Veteran is seeking service connection not solely for generalized social phobia but more broadly for any psychiatric disability.  The Board thus finds that the Veteran's claim is more properly characterized as one for a psychiatric disability.  

Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


REMAND

The Board finds that further development is necessary before a decision can be reached on the merits of the Veteran's claim for service connection for an acquired psychiatric disorder, including as secondary to service-connected duodenal ulcer disease.  

As an initial matter, the Board notes that in May 1976, the Veteran submitted evidence in the form of a written statement.  However, the statement was written in Spanish, and no English translation was provided.  On remand, the document must be translated into English so the Board may assess all evidence relevant to the Veteran's claim.

At the outset, the Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2013).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

A review of the Veteran's claims file reflects that he has received ongoing treatment at various facilities associated with the VA Caribbean Healthcare System since at least 2000.  Records in the file specifically document treatment from care providers at the VA Medical Center (VAMC) in San Juan and the Arecibo Community-Based Outpatient Clinic (CBOC) dated from March 2003 to April 2004, from October 2006 to June 2007, and from January 2011 to October 2011.  However, as noted in the Joint Motion, the Veteran indicated at his April 2009 VA examination that he received psychiatric treatment at the Arecibo CBOC in May 2006 and possibly as early as 2000.  However, no records for the period prior to March 2003 from the Arecibo CBOC or the San Juan VAMC are present in the record, nor does the record contain the May 2006 Arecibo CBOC treatment record specifically referenced in the Joint Motion.  Further, the Board notes that the records as obtained by the RO do not cover the entirety of the period from 2000, when the Veteran first reported receiving treatment at the Arecibo CBOC, nor are there comprehensive records from the San Juan VAMC from 2000 to the present.

The Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically in the claims file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, as the identified VA medical records may have a bearing on the Veteran's claims, on remand the AOJ must attempt to obtain the above-identified medical records, along with any other examination or treatment records identified by the Veteran, and associate any records obtained with the claims file.  If any records sought are determined to be unavailable, the Veteran must be notified of that fact in accordance with 38 C.F.R. § 3.159(e) (2013).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in the line of duty.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  Generally, service connection requires:  (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  In addition, certain chronic diseases, such as psychoses, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307, 3.309 (2013).

Service connection may also be granted for a disability that is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2013).  This includes a disability made chronically worse by service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

Here, the Veteran has stated that he has experienced symptoms of an acquired psychiatric disorder since service.  In particular, the Veteran reported in his August 2007 claim, as well as at a May 2006 VA treatment visit and a January 2012 private treatment visit, that he first developed psychiatric problems while on active duty.  The Veteran also contends that his claimed psychiatric disorder may be due to his service-connected duodenal ulcer disease.  

VA's duty to assist includes affording the claimant an examination or obtaining a medical opinion when there is competent evidence that a claimant has a current disability, or persistent or recurrent symptoms of a disability; there are indications that the disability may be associated with active service; and the record is insufficient to decide the claim.  See 38 U.S.C.A. § 5103A(d) (West 2002).  Under relevant VA regulations, action should be undertaken by way of obtaining a medical opinion if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but:  1) contains competent evidence of diagnosed disability or symptoms of disability; 2) establishes that the Veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, which may be established by competent lay evidence; and 3) indicates that the claimed disability may be associated with the in-service event, injury, or disease.  38 C.F.R. § 3.159(c)(4) (2013).  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third prong of Section 3.159(c)(4), which requires that the evidence of record "indicate" that the claimed disability or symptoms may be associated with service, is a low threshold.  The Board further notes that the Veteran is competent to provide testimony concerning factual matters of which he has firsthand knowledge, such as current symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 (1997); Washington v. Nicholson, 19 Vet. App. 362 (2005).  However, he cannot testify, as he would be medically incompetent to do, about a diagnosis or the etiology of any current disability.  Id.

The Board further notes that the United States Court of Appeals for Veterans Claims has held that once VA undertakes the effort to provide an examination when developing a claim for service connection, even if not statutorily obligated to do so, it must provide an adequate one.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 464 (2007), citing Barr, 21 Vet. App. at 311; see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision").

Regarding the claim of service connection for an acquired psychiatric disorder, the Board notes that the Veteran underwent VA examination concerning this claim most recently in February 2012.  At that time, the examiner assigned the Veteran a diagnosis of depressive disorder but opined that the disorder was not likely related to service-connected disability.  In so finding, the examiner related the disorder to the Veteran's fecal incontinence, which has been found not to be a part of his service-connected duodenal ulcer disease.  However, as noted above, the Veteran has claimed that he believes his psychiatric symptoms began in service.  The February 2012 VA examiner, however, failed to consider the Veteran's contentions in offering her opinions; in addition, she failed to provide an etiological opinion as to whether the Veteran's diagnosed depressive disorder is directly related to the Veteran's time in service. 

Because the February 2012 VA examiner did not address these in-service contentions explicitly and did not offer an opinion as to direct service connection, the Board finds that an additional VA medical opinion is required to address these contentions.  See 38 C.F.R. § 4.2 (2013) (where an examination report does not contain sufficient detail, it is inadequate for evaluation purposes); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (a medical examination report must contain clear conclusions with supporting data and a reasoned medical explanation connecting the two); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion must be supported by an analysis that the Board can consider and weigh against contrary opinions).  Thus, the Board finds that there is insufficient competent medical evidence on file to make a decision on this issue and must therefore remand to obtain an additional medical nexus opinion regarding the etiology of the Veteran's claimed acquired psychiatric disorder.  See McLendon, 20 Vet. App. 79.  Accordingly, remand is required.

Specifically, the AOJ must arrange for the issuance of a medical opinion by the physician who offered the February 2012 opinions concerning the Veteran's claimed psychiatric disorder.  The examiner must focus in particular on the Veteran's contentions concerning the continuity of symptomatology from his time in service to the present in opining as to whether any depressive disorder or any other diagnosed psychiatric disorder had its origin in service.  The opinion must be based upon consideration of the Veteran's documented history and assertions through careful consideration of all records in the Veteran's claims file, to include particular consideration and discussion of the Veteran's service treatment records and his contentions as noted above.  Such opinion is needed to fully and fairly evaluate the claim of service connection for an acquired psychiatric disorder.  See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2013).

If further examination of the Veteran is necessary, such must be undertaken and such findings included in the examiner's final report.  The AOJ must arrange for the Veteran to undergo examination, however, only if the February 2012 VA examiner is unavailable or if such examination is needed to answer the questions posed.

In view of the foregoing, the case is REMANDED for the following action:

Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.

1.  The AOJ must translate the Veteran's statement dated May 17, 1976, from Spanish to English.  The medical record is clearly marked and located on the right-hand flap of the Veteran's claim folder.

2.  The AOJ must obtain all records of the Veteran's treatment with the VA Caribbean Healthcare System, including but not limited to treatment at the Arecibo CBOC and the San Juan VAMC, at any time from 2000 to the present.  In particular, the AOJ must ensure that a treatment records from the Arecibo CBOC dated in May 2006 is associated with the claims file, as identified in the Joint Motion.  The AOJ must follow the procedures set forth in 38 C.F.R. § 3.159(c) (2013) regarding requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.  If any records sought are determined to be unavailable, the Veteran must be notified of that fact pursuant to 38 C.F.R. § 3.159(e) (2013).  

3.  The Veteran's claims file, including his complete service treatment records and all records obtained as a result of the development identified above, must be referred to the physician who provided the February 2012 VA opinion concerning the Veteran's claimed psychiatric disorder.  The entire claims file, to include a complete copy of this remand, must be made available to and reviewed by the examiner.  The reviewer's report must reflect consideration of the Veteran's documented medical history and assertions.  

The reviewer must provide further discussion regarding his February 2012 opinion that the Veteran's psychiatric disorder is not likely etiologically linked to service or to his service-connected duodenal ulcer disease.  In offering such discussion, the examiner must specifically focus on the Veteran's contentions, as set forth on multiple occasions, that he first developed psychiatric symptoms while on active duty and that those symptoms have continued from his time in service to the present.  

The examiner must provide a thorough and well-reasoned rationale for all opinions provided.  The examiner must specifically review the Veteran's service treatment records and all newly obtained records and comment upon them in the context of any opinion provided.  The medical reasons for accepting or rejecting the Veteran's assertion that his psychiatric problems began in service should be set forth in detail.  A detailed explanation for all conclusions reached by the reviewer must be provided.

(If the reviewer is no longer available, or the reviewer determines that another examination is necessary to arrive at any requested opinion, an examination should be scheduled and the Veteran notified that failure to report to any scheduled examination, without good cause, could result in a denial of his claim.  See 38 C.F.R. § 3.655(b) (2013).  The examiner should provide the opinions requested above.)  

4.  The adjudicator must ensure that the requested medical reports comply with this remand and the questions presented in the request.  If any report is deficient in any manner, it must be returned to the examiner for necessary corrective action, as appropriate.  Any further development indicated by the record should be undertaken.

5.  After completing the requested actions and any additional notification and/or development deemed warranted, the claim on appeal must be re-adjudicated in light of all pertinent evidence and legal authority.  If any claim is denied, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded the appropriate time period for response before the claims file is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



